Title: James Madison to James Monroe, 9 July 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 9. 1827
                            
                        
                        Since we left the university I have recd. the letter from Mr. Gallatin, of which the inclosed is a
                            copy. It gives no prospect of a supply for the vacant chair from that quarter, and I have no additional information from
                            any other. A few lines from Mr. Ringold as he passed thro’ the neighbourhood, mentioned that you had suffered a sharp
                            attack after you reached home not unlike mine, but was, when he left Oak Hill, perfectly well. I hope you continue so, and
                            that al<l> around you enjoy the same blessing. Mrs. Madison joins in this and in every other expression of
                            Affectionate regard.
                        
                            
                                James Madison
                            
                        
                    